Citation Nr: 1140781	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1961 to October 1962.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2011, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The record indicates that the Veteran has a current diagnosis of bilateral hearing loss, as found in an April 2006 VA audiological examination.  The Veteran has provided statements and testimony as to the high levels noise exposure he had in service while firing heavy artillery and from gun fire during training.  Additionally, he has claimed to have noticed hearing loss since service.  

The Veteran is able to report symptoms, but not make causation determinations involving complex medical issues.  38 C.F.R. § 3.159 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The record does not indicate that the Veteran has been afforded a VA examination in regards to the etiology of his bilateral hearing loss.  A VA examination should be provided to determine the nature, extent, onset, and etiology of the claimed disorder.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), a remand is required for the RO to send the Veteran a statement of the case (SOC) with respect to the issue of entitlement to service connection for tinnitus.  In this regard, the RO denied service connection for tinnitus in December 2005.  In June 2006, the Veteran disagreed with the denial.  

In the present case, the June 2006 statement is clearly a timely NOD as to the denial of service connection for tinnitus.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The file, however, does not reflect that a SOC has been issued concerning this issue.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran and his representative a SOC on the issue of entitlement to service connection for tinnitus.  Give him time to perfect an appeal of this claim by filing a timely substantive appeal (VA Form 9 or equivalent).  Only if he does appeal should this claim be returned to the Board for further appellate consideration. 


2.  Schedule the Veteran for a VA examination to determine the nature of any bilateral hearing loss, and to provide an opinion as to its possible relationship to service.  The claims file should be reviewed by the examiner, and the examination report should reflect that this was done.  Following review of the claims file, a documentation of the Veteran's history including any post service noise exposure, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss is etiologically related to an incident of the Veteran's military service, including noise exposure.  The examiner is to accept as fact that the Veteran was exposed to noise from artillery fire during training.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.   The examiner must provide a supporting rationale for the opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, then he/she must explain why this is so.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim for bilateral hearing loss should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


